Citation Nr: 1749554	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-11 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of right knee degenerative joint disease, evaluated as 10 percent disabling, prior to January 23, 2017.

2.  Evaluation of left knee degenerative joint disease, evaluated as 10 percent disabling.


REPRESENTATION

The Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from July 1969 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In his June 2017 Hearing Request, the Veteran declined the opportunity for a Board hearing and withdrew his original request for a Board hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (LCMD) (formerly Virtual VA) electronic claims files.  

The issues initially certified to the Board were for increased ratings in excess of 10 percent for each knee.  Since certification, the Veteran has had a total knee replacement in January 2017.  A temporary total rating has been assigned to March 1, 2018.  Hence, the issue has been recharacterized as set forth on the title page.  If the Veteran disagrees with the post-temporary total rating assigned in March 2018, he may appeal that matter at that time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in July 2017 to assess the current level of his knee disabilities.  The Veteran did not report flare-ups which caused increased pain and additional limitation of motion, the Board notes that the July VA examiner, to the DBQ question of whether pain, weakness, fatigability, or incoordination significantly limit functional ability with flare ups, answered that he was "unable to say without mere speculation."  It is unclear how this determination was made, given the report that there were no described flare-ups.  To the DBQ question of whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time, the July VA examiner gave the same answer.  It is noted that records were not reviewed as part of this examination.

The United States Court of Appeals for Veterans Claims (Court) in Sharp v. Shulkin, No. 16-1385 (September 6, 2017), in setting aside and remanding a March 2016 Board decision, explained that case law and VA guidelines anticipate that examiners will offer flare opinions based on estimates derived from information procured from relevant sources, including lay statements of veterans.  The Court added that an examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation and therefore must ascertain adequate information or frequency, duration, characteristics, severity, or functional loss regarding his flares by alternative means.  

Under Sharp, the July 2017 VA examination is inadequate for rating purposes, as the VA examiner did not look to findings in the record, use his professional knowledge and judgment or elicit responses from the Veteran in order to provide an estimate of functional loss during flare ups.  The Board further finds that the examination is inadequate for the same reasons in regard to loss of functional ability with repeated use over a period of time, particularly as the Veteran specifically reported having functional loss or functional impairment of the knee joints, including but not limited to repeated use over time, describing his functional loss or functional impairment in his own words that he experiences difficulty walking and has to use a brace.

Additionally, the DBQ contains in its "REMARKS" section spaces for entries under "Correia Criteria - Right Knee" and "Correia Criteria - Left Knee."   The spaces pertain to questions concerning objective evidence of pain when the right knee is used in non-weight bearing; performance of passive range of motion for the right knee/for the left knee; and evidence of pain present on passive range of motion.  No entries were made.  Further examination of the left knee is required.

It is now firmly established under Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016) that to be adequate, a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, where applicable, with range of motion measurements of the opposite undamaged joint.  The Board cannot determine whether these maneuvers were conducted during the July 2017 examination and assumes they were not.  Under Correia, the examination is inadequate.

As to the right knee rating prior to January 23, 2017, after the last supplemental statement of the case in July 2014, multiple pertinent reports and findings concerning the right knee were entered, but not reviewed by the RO.  As such, readjudication of the rating prior to January 23, 2017 is indicated to protect the Veteran's due process rights.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination of his left knee with a VA examiner with an appropriate expertise in orthopedic disorders.

The examiner is requested to provide findings and a diagnosis as to the nature, progression and current severity of the left knee disorder.  The electronic claims folders should be made available to the examiner in conjunction with the examination.  All indicated tests should be accomplished and all findings reported in detail.  Any appropriate Disability Benefits Questionnaire (DBQ) should be completed.  
  
In regard to range of motion testing, the examiner should report in degrees at what point pain is elicited, as well as whether there is any other functional loss due to weakened movement, excess fatigability, or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance.  If the examiner cannot make exact findings in degrees, he/she is specifically requested to provide numerical estimates of the degrees of limitation of motion.

To the DBQ question of whether pain, weakness, fatigability, or incoordination significantly limit functional ability with flare ups and or repeated use over time, if the VA examiner can answer neither "yes" nor "no," the examiner should estimate any additional loss of function during periods of flare-ups, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that a numerical estimate of the degrees of limitation of motion should be provided, even in the absence of direct observation by the examiner.  The examiner is advised that the Veteran is competent to report limitation during flare-ups or repeated use over time.

In the absence of the above questions, the examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.  Even if flare-ups are not reported at the time of the examination, the examiner should provide a numerical estimate of the degree of functional impact of those flare-ups.

The examination of the left knee should include range of motion findings, which are consistent with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), considering both active and passive ranges of motion, both weight and non-weight-bearing and providing findings for the knee joint.

2.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners have documented their consideration of the entire claims file and any relevant records in VBMS and Legacy Content Manager Documents (LCMD) (formerly Virtual VA).  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After conducting any other development deemed necessary, readjudicate these issues based on the entirety of the evidence.  As to the right knee, all evidence received since the July 2014 supplemental statement of the case should be reviewed as part of the adjudication of that issue, and as to the left knee as well.  If the AOJ does not grant the benefits sought on appeal, the AOJ should provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate period of time for response and return the case to the Board.     

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




